UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7272



KRIS SARAYN KOLLYNS,

                                              Plaintiff - Appellant,

          and


JONATHAN C. FRANCIS; JAMES B. PRICE,

                                                          Plaintiffs,

          versus


RUSSELL HUGHES, DR.; BRENDA E. YOUNG-RICE;
FRED PAUER; REVEREND SMITH; LIEUTENANT ABNEY;
THE SOUTH CAROLINA DEPARTMENT OF MENTAL
HEALTH, for injunctive relief; DOCTOR CHAVEZ,
in their personal capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:05-cv-00090-JFA)


Submitted:   November 28, 2007         Decided:     December 19, 2007


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Kris Sarayn Kollyns, Appellant Pro Se. Ginger Dee Goforth, Andrew
Todd Darwin, HOLCOMBE, BOMAR, GUNN & BRADFORD, PA, Spartanburg,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Kris Sarayn Kollyns appeals the district court’s judgment

adopting      in   part     the   magistrate   judge’s   reports   and

recommendations, granting summary judgment to the Appellees and

dismissing his civil rights complaint. We have reviewed the record

and the district court’s orders and affirm for the reasons cited by

the district court.       See Kollyns v. Hughes, No. 3:05-cv-00090-JFA

(D.S.C. Sept. 22, 2006; Aug. 16, 2007).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                              AFFIRMED




                                   - 3 -